As filed with the Securities and Exchange Commission on February 18, 2014 Securities Act File No. 333-118634 Investment Company Act File No. 811-21625 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORMN-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 24 [ X ] AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. 26 [ X ] Intrepid Capital Management Funds Trust (Exact Name of Registrant as Specified in Charter) 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Address of Principal Executive Office) (Zip Code) (904) 246-3433 (Registrant’s Telephone Number, Including Area Code) Mark F. Travis Intrepid Capital Management, Inc. 1400 Marsh Landing Parkway, Suite 106 Jacksonville Beach, Florida 32250 (Name and Address of Agent for Service) With copy to: Peter Fetzer Foley & Lardner LLP 777 East Wisconsin Avenue Milwaukee, WI 53202-5306 It is proposed that this filing will become effective (check appropriate box): [X] immediately upon filing pursuant to paragraph (b). [] on (date) pursuant to paragraph (b). [] 60 days after filing pursuant to paragraph (a)(1). [] on (date) pursuant to paragraph (a)(1). [] 75 days after filing pursuant to paragraph (a)(2). [] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. This Post-Effective Amendment (“PEA”) No. 24 to the Trust’s Registration Statement on FormN-1A hereby incorporates PartsA, B and C from the Trust’s PEANo.23 on FormN-1A filed January 29, 2014.This PEANo.24 is filed for the sole purpose of submitting the XBRL exhibit for the risk/return summary first provided in PEANo.23 to the Trust’s Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that this Post-Effective Amendment No. 24 to its Registration Statement meets all the requirements for effectiveness pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Registrant has duly caused this Post-Effective Amendment No. 24 to its Registration Statement on Form N-1A to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Jacksonville Beach and State of Florida on February 18, 2014. Intrepid Capital Management Funds Trust By:/s/ Mark F. Travis Mark F. Travis President Pursuant to the requirements of the Securities Act of 1933, as amended, this Post-Effective Amendment No. 24 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Mark F. Travis President and Trustee February 18, 2014 Mark F. Travis /s/ Donald C. White Secretary and Treasurer February 18, 2014 Donald C. White Roy F. Clarke* Trustee February 18, 2014 Roy F. Clarke Peter R. Osterman, Jr.* Trustee February 18, 2014 Peter R. Osterman, Jr. Ed Vandergriff, Jr.* Trustee February 18, 2014 Ed Vandergriff, Jr. *By: /s/Mark F. Travis Mark F. Travis Attorney-In Fact as Power of Attorney previously filed and incorporated herein by reference. C-1 INDEX TO EXHIBITS Exhibit Exhibit No. Instance Document EX-101.INS Schema Document EX-101.SCH Calculation Linkbase Document EX-101.CAL Definition Linkbase Document EX-101.DEF Label Linkbase Document EX-101.LAB Presentation Linkbase Document EX-101.PRE C-2
